COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Windwood Presbyterian Church, Inc. v. The Presbyterian Church
                         (U.S.A.) and Prebytery of New Covenant, Inc.

Appellate case number:   01-10-00861-CV

Trial court case number: 2008-53684

Trial court:             281st District Court of Harris County

        While a motion for rehearing was pending in this case, the Texas Supreme Court issued
an opinion in Masterson v. The Diocese of Northwest Texas, No., 11-0332, (Tex. Aug. 30, 2013).
The issues in Masterson are also raised in the present case. Thus, this Court requests
supplemental briefing on rehearing in light of the Masterson opinion. Appellant’s supplemental
brief is due 30 days from the date of this order. Appellees supplemental brief is due 30 days
after appellant’s brief is due.
       It is so ORDERED.

Judge’s signature: /s/ Sherry Radack
                    Acting individually    Acting for the Court


Date: August 30, 2013